Exhibit 10(a)

EXECUTION COPY

SETTLEMENT AND RELEASE AGREEMENT

This Settlement and Release Agreement (this “Settlement”) is entered into and
effective as of September 9, 2018, by and among:

(i)         CBS Corporation (“CBS”);

(ii)        Each of National Amusements, Inc. (“NAI”) and NAI Entertainment
Holdings LLC (“NAIEH”);

(iii)       The Sumner M. Redstone National Amusements Trust u/d/t dated
June 28, 2002, as amended (the “Trust”);

(iv)       Sumner M. Redstone (“SMR”), individually, on behalf of his unborn and
unascertained descendants and in his capacities as Chairman Emeritus of CBS, an
officer, director and, through the Trust, direct or indirect stockholder of NAI,
an officer, manager and, through the Trust, direct or indirect member of NAIEH
and settlor, beneficiary and trustee of the Trust;

(v)        Shari E. Redstone (“SER”), individually, on behalf of her unborn and
unascertained descendants and in her capacities as a director and Non-Executive
Vice Chair of CBS, an officer, director and, through a trust, direct or indirect
stockholder of NAI and an officer and manager of NAIEH and future trustee of the
Trust;

(vi)       David R. Andelman (“Andelman”), individually and in his capacities as
a director of CBS, a director of NAI, a manager of NAIEH and a trustee of the
Trust;

(vii)      Robert N. Klieger (“Klieger”), individually and in his capacity as a
director of CBS;

(viii)     Leslie Moonves (“Moonves”), individually and in his capacities as
President, Chief Executive Officer, a director and Chairman of CBS;

(ix)       Joseph Ianniello (“Ianniello”), individually and in his capacity as
Chief Financial Officer and Chief Operating Officer of CBS;

(x)        Joseph A. Califano, Jr. (“Califano”), William S. Cohen (“Cohen”),
Gary L. Countryman (“Countryman”), Charles K. Gifford (“Gifford”), Leonard
Goldberg (“Goldberg”), Bruce S. Gordon (“Gordon”), Linda M. Griego (“Griego”),
Arnold Kopelson (“Kopelson”), Martha L. Minow (“Minow”) and Doug Morris
(“Morris”), each individually and in his or her capacity as a director of CBS;

(xi)       Jill Krutick (“Krutick”), individually and in her capacities as a
director of NAI, a manager of NAIEH and a trustee of the Trust;

(xii)      Tyler Korff (“T. Korff”), individually and in his capacities as a
director of NAI, a manager of NAIEH and a future trustee of the Trust;

(xiii)     Brandon Korff (“B. Korff”) and Kimberlee Ostheimer (“Ostheimer”),
each individually and in his or her capacities as a director of NAI and a
manager of NAIEH;



--------------------------------------------------------------------------------

(xiv)     Thaddeus Jankowski (“Jankowski”), individually and in his capacities
as an officer of each of the NAI Entities and a trustee of the Trust; and

(xv)      Phyllis Redstone (“P. Redstone”), Norman Jacobs (“Jacobs”) and Leonard
Lewin (“Lewin”), each individually and in his or her capacity as a trustee of
the Trust.

The individuals and entities listed in (i) through (xv) above are collectively
referred to in this Settlement as the “Parties.” The individuals listed in
(xi) through (xv) are collectively referred to in this Settlement as the
“Additional Parties.” Notwithstanding anything to the contrary in this
Settlement, the Additional Parties shall only be bound by the following Sections
of this Settlement and not by any other section or provision hereof: Sections 1
(clause (f) and the last paragraph only), 3(e), 4, 5, 6, 7, 8, 9, 10, 11, 13 and
14 (collectively, the “Additional Parties Sections”); provided, however, that
nothing in this provision limits any protections or benefits to which the
Additional Parties are entitled under other sections or provisions of this
Settlement.

WHEREAS, there is pending in the Court of Chancery of the State of Delaware a
civil action captioned In re CBS Corporation Litigation, C.A. No. 2018-0342-AGB
(Del. Ch.) (the “Litigation”) in which CBS, and each of Countryman, Gifford,
Gordon, Griego, Minow, NAI, NAIEH and SER assert claims;

WHEREAS, CBS and Moonves are parties to the Moonves Employment Agreement and
concurrently with the execution and delivery of this Settlement, Moonves and CBS
are entering into a settlement agreement pursuant to which, among other things,
Moonves is resigning as an officer and director of CBS and the Moonves
Employment Agreement is being terminated as of the date hereof (the “Moonves
Settlement”);

WHEREAS, as part of this Settlement, the Parties desire to, among other things,
settle and resolve, fully and finally, certain actual and potential claims
between and among them, including without limitation the Litigation, without any
admission of liability, incapacity, undue influence, fault, or wrongdoing;

WHEREAS, the Parties recognize that the relationship of some of the Parties to
certain executives of CBS has been strained by actions taken during the past 12
months, including the Litigation and related matters, and accordingly the NAI
Entities desire to agree not to bring or maintain certain actions against such
executives or other officers of CBS;

WHEREAS, the NAI Entities have withdrawn their request for the boards of
directors of each of CBS and Viacom to consider a potential merger of the two
companies;

WHEREAS, the CBS Board, taking into account the unanimous recommendation of the
Special Committee of the CBS Board, has unanimously voted to rescind the Stock
Dividend;

WHEREAS, the NAI Entities have delivered an action by written consent in their
capacity as stockholders of CBS to amend and restate certain sections of the
Bylaws, as set forth herein, in order to rescind certain amendments to the
Bylaws that had previously been adopted by the NAI Entities in connection with
the Litigation and the Stock Dividend;

WHEREAS, the CBS Board has previously appointed Gordon as the lead independent
director;

 

2



--------------------------------------------------------------------------------

WHEREAS, the CBS Board and the Non-NAI Affiliated Directors have separately
reviewed the terms of this Settlement, and determined that it is in the best
interests of CBS and its stockholders, other than the NAI Entities and their
respective stockholders, members and subsidiaries, to resolve the Litigation on
the terms described herein and to enter into this Settlement;

WHEREAS, the board of directors of NAI and the board of managers of NAIEH have
each separately reviewed the terms of this Settlement, and determined that it is
in the best interests of NAI, NAIEH and their respective stockholders, members
and subsidiaries, to enter into this Settlement; and

WHEREAS, the Trustees have separately reviewed the terms of this Settlement and
determined that it is in the best interests of all beneficiaries of the Trust.

NOW THEREFORE, in consideration of the foregoing and of the material covenants
and agreements of the Parties contained herein, the receipt and sufficiency of
which are acknowledged by the undersigned, it is hereby agreed by and among the
Parties as follows:

 

1.

Actions With Respect to the CBS Board.

(a)     Each of the 2018 Resigning Directors, by his or her execution and
delivery of this Settlement (or, in the case of Moonves, by his execution and
delivery of the Moonves Settlement), hereby voluntarily resigns as a director of
CBS, such resignation to be effective as of the Effective Time.

(b)     Prior to or concurrently with the execution and delivery of this
Settlement by all of the Parties:

(i)       the CBS Board has unanimously adopted resolutions appointing the
persons listed on Exhibit B attached hereto as directors of CBS, such
appointment effective immediately upon the resignation of the 2018 Resigning
Directors pursuant to Section 1(a) of this Settlement;

(ii)      the CBS Board has unanimously adopted resolutions reconstituting the
Compensation Committee, the Nominating and Governance Committee and the Audit
Committee such that, effective as of the Effective Time, the members and the
chairs thereof, each of whom is independent and not affiliated with any of the
NAI Entities or their respective affiliates, shall be those individuals as set
forth on Exhibit C; and

(iii)     any vacancy in the office of the Chairman of the Board shall be left
vacant pending further determination by the newly reconstituted CBS Board
regarding the filling of such office;

(c)     CBS shall cause (i) the 2018 annual meeting of CBS stockholders to be
held on a date set by the Nominating and Governance Committee but not later than
November 30, 2018 (unless otherwise mutually agreed to by the NAI Entities and
CBS) and (ii) the 2020 annual meeting of CBS stockholders to be held on a date
set by the Nominating and Governance Committee but not later than June 10 of
such year (unless the CBS Board unanimously approves such meeting being held on,
or being adjourned or postponed to, a later date).

 

3



--------------------------------------------------------------------------------

(d)     Each of CBS and the NAI Entities shall take such actions as may be
necessary to ensure that the Post-Settlement Directors shall continue to
constitute the members of the CBS Board at least until the 2020 annual meeting
of CBS stockholders, including by taking all actions necessary to recommend such
persons for election to the CBS Board and to cause such persons to be elected
and/or appointed to the CBS Board, subject only to the following exceptions:

(i)      the individual who is selected by the CBS Board to serve as CBS’s Chief
Executive Officer may be elected as a director; and

(ii)     if any member of the CBS Board’s service as a director ceases as a
result of such director’s removal, death, retirement or resignation, such
vacancy shall be filled as follows:

1.      if such individual is either SER or Klieger, by an individual designated
by the NAI Entities;

2.      if such individual is the Chief Executive Officer, such vacancy shall be
filled by the new Chief Executive Officer upon appointment by the CBS Board; and

3.      any other vacancy shall be filled by an Unaffiliated Independent
Director approved by the CBS Board upon the recommendation of the Nominating and
Governance Committee following customary public company practices.

(e)     Each of the NAI Entities agrees that it will not take action that would
result in (i) the CBS Board being comprised of less than a majority of
Unaffiliated Independent Directors, (ii) the Compensation Committee or
Nominating and Governance Committee not being comprised of all Unaffiliated
Independent Directors, or (iii) CBS availing itself of the controlled companies
exception under the NYSE listing standards.

(f)     CBS and the NAI Parties agree that the CBS Board shall have authority
over and shall be responsible for the succession planning process for the Chief
Executive Officer of CBS.

(g)     CBS shall take all action necessary to cause to be paid to the 2018
Resigning Directors (other than Moonves, who shall be compensated in accordance
with the Moonves Settlement) any outstanding compensation, including to cause
any outstanding equity awards and/or RSUs that remain unvested as of immediately
prior to the Effective Time to accelerate and vest as of the Effective Time.

The Parties acknowledge that Section 14(g) of this Settlement applies to this
Section 1. For the avoidance of doubt, with respect to each action specified
above in this Section 1, the NAI Parties shall be obligated to take all lawful
steps within their power and authority (including voting and directing the
voting of shares of CBS stock under their control) to ensure that such action
(including the election as directors of the CBS Board of persons to be nominated
for election as directors of the CBS Board) occurs as contemplated by this
Section 1. The NAI Parties shall not take any action by written consent to
remove any of the Post-Settlement Directors until after the 2020 annual meeting
of CBS stockholders, except upon the recommendation of at least 75% of the
Unaffiliated Directors then in office.

 

4



--------------------------------------------------------------------------------

2.

Rescission of Dividend; Amendment of Bylaws of CBS.

Prior to or concurrently with the execution and delivery of this Settlement:

(a)     upon the unanimous recommendation of the Special Committee of the CBS
Board, the CBS Board has unanimously adopted resolutions to rescind the Stock
Dividend declared by resolution of the CBS Board adopted on May 17, 2018, such
rescission to be effective as of the Effective Time; and

(b)     the NAI Entities, in their capacity as stockholders of CBS, have
executed and delivered to the Company an action by written consent, amending and
restating Article III, Section 7, Article IX, Section 1 and Article X of the
Bylaws, in the form attached as Exhibit D, in accordance with the Bylaws.

Promptly following the date hereof, CBS shall prepare and deliver to the NAI
Entities a draft of a preliminary information statement on Schedule 14C relating
to the Bylaws amendment contemplated by Section 2(b) (the “Schedule 14C”). CBS
shall consider in good faith the comments of the NAI Entities with respect to
such draft and promptly thereafter file the Schedule 14C with the SEC. CBS and,
to the extent applicable, the NAI Entities shall use their respective reasonable
best efforts to address any comments from the SEC on the Schedule 14C and shall
as promptly as practicable file a definitive version of the Schedule 14C with
the SEC and mail such definitive version Schedule 14C to its stockholders, with
the Bylaws amendment contemplated by Section 2(b) becoming effective in
accordance with applicable law.

 

3.

Extraordinary Transactions.

(a)     The NAI Entities hereby confirm that they have withdrawn their proposal
for a merger of CBS and Viacom, and have no plans to propose, whether publicly
or privately, a CBS/Viacom Merger.

(b)     For a period of two (2) years after the date hereof, (i) the NAI
Entities and the NAI Affiliated Directors hereby agree not to, directly or
indirectly, propose, whether publicly or privately, any CBS/Viacom Merger unless
at least two-thirds (2/3) of the members of the Unaffiliated Directors (rounded
up to the nearest whole number) shall have invited such proposal and (ii) the
NAI Entities hereby agree not to approve or consent to any CBS/Viacom Merger
unless at least two-thirds (2/3) of the members of the Unaffiliated Directors
(rounded up to the nearest whole number) shall have approved such transaction.

(c)     Following the second anniversary of this Settlement, the NAI Entities
hereby agree not to approve or consent to any CBS/Viacom Merger, unless a
majority of the Unaffiliated Directors shall have approved such transaction.

(d)     This Settlement, in part, derives from an understanding gained by the
CBS Parties during the Litigation that the NAI Entities acknowledge and affirm
they are open to exploring expressions of interest by third parties in potential
business combinations or other strategic alternatives. As such, the NAI Entities
hereby agree to give good faith consideration to any business combination
transaction or other strategic alternative involving CBS that the Unaffiliated
Directors determine may be in the best interests of CBS and its stockholders.

 

5



--------------------------------------------------------------------------------

(e)     The NAI Entities and SER shall use their good faith efforts to cause the
Trustees to, and SMR and the Trustees shall, adopt an amendment to the Trust
concurrently with the Effective Time in the manner specified in Exhibit E, with
such amendment becoming effective in accordance with the terms of the Trust. SMR
and the Trustees shall provide evidence of such amendment to CBS, in form and
substance reasonably satisfactory to CBS, at or prior to the Effective Time.

(f)     The CBS Board has adopted a policy, effective as of the Effective Time,
that each director and member of senior management of CBS shall promptly notify
the entire CBS Board of any CBS Business Combination Proposal whenever such
person becomes aware of such CBS Business Combination Proposal (whether in such
director’s capacity as a director, stockholder or otherwise), including the
identity of the potential counterparty and potential terms thereof, unless such
disclosure would violate applicable law (including any applicable fiduciary
duty) or contractual obligation (including as to confidentiality) of such
person. Each of the Continuing Independent Directors, SER and Klieger hereby
agrees to comply with such policy and not to enter into nondisclosure agreements
for the principal purpose of limiting any disclosure otherwise required by such
policy and SER agrees not to assert any fiduciary duty to or contractual
obligation with an NAI Entity as a basis to not make any disclosure otherwise
required by such policy. Each of the CBS Parties and the NAI Entities hereby
confirms that he, she or it has no plans to propose, whether publicly or
privately, any transaction involving a business combination of CBS, Viacom and
one or more third parties. For the avoidance of doubt, compliance by an NAI
Affiliated Director with his or her obligations under the first sentence of this
Section 3(f) will not, by itself, be considered a violation by an NAI Entity or
such NAI Affiliated Director of Section 3(b).

 

4.

Mutual Releases.

(a)     Each of the CBS Parties, hereby releases and forever discharges from all
liability (i) NAI/Redstone Parties, (ii) the Officer and Director Parties and
(iii) the Additional CBS Officers, from any and all Claims (as defined below)
arising out of or relating to the NAI Entities’ investment in CBS, including
actions taken by directors and officers in connection therewith and conduct
alleged or asserted in, and the Claims asserted in, or that could have been
asserted in, the Litigation (for the avoidance of doubt, other than any
Specified Matters, the “Released Claims”), which such CBS Party ever had, now
has or hereafter can, shall or may have, for, upon or by reason of any matter,
cause or thing whatsoever from the beginning of the world to the date of this
Settlement.

(b)     Each of the NAI/Redstone Parties hereby releases and forever discharges
from all liability (i) the CBS Parties, (ii) the Officer and Director Parties
and (iii) the Additional CBS Officers from any and all Released Claims which
such NAI/Redstone Party ever had, now has or hereafter can, shall or may have,
for, upon or by reason of any matter, cause or thing whatsoever from the
beginning of the world to the date of this Settlement.

(c)     Each of the Officer and Director Parties hereby releases and forever
discharges from all liability (i) the NAI/Redstone Parties and (ii) the CBS
Parties from any and all Released Claims which such Officer and Director Party
ever had, now has or hereafter can, shall or may have, for, upon or by reason of
any matter, cause or thing whatsoever from the beginning of the world to the
date of this Settlement.

 

6



--------------------------------------------------------------------------------

(d)     Nothing in this Settlement shall affect (i) the rights of any CBS Party,
NAI/Redstone Party or Officer and Director Party to coverage under any
preexisting insurance policies maintained by CBS or any of its affiliates or
under any preexisting indemnity rights, obligations or arrangements that any
such person or entity may have with CBS (including for the avoidance of doubt
pursuant to the Charter or the Bylaws) or any of its affiliates or (ii) except
as expressly set forth in this Settlement, the rights of any CBS Party,
NAI/Redstone Party or Officer and Director Party who owns shares of capital
stock of CBS, of record or beneficially, in connection with the ownership of
such shares under the Delaware General Corporation Law, the Charter or the
Bylaws.

(e)     “Claim” shall mean any actual or potential claim, counterclaim, action,
cause of action in law or in equity, suit, lien, liability, debt due, sum of
money, demand, obligation, accounting, damage, punitive damages, loss, cost or
expense, and attorneys’ fees of any nature whatsoever, known or unknown,
contingent or non-contingent, whether arising under state, federal or other law,
or based on common law, statutory law, regulations or otherwise, including,
without limitation, any claim based on alleged breach of contract, breach of
fiduciary duty, breach of duty of confidentiality, undue influence, incapacity,
fraud, fraudulent inducement, negligent misrepresentation, unjust enrichment or
other legal duty, legal fault, offense, quasi-offense or any other theory.

(f)     The releases set forth in this Section 4 are effective except to the
extent prohibited by law.

(g)     For purposes of this Settlement, CBS and its subsidiaries, on the one
hand, and the NAI Entities and the Trust, on the other hand, shall not be
considered affiliates and the Trust and the NAI Entities shall not be considered
parents of CBS, and neither CBS nor any of CBS’s subsidiaries shall be
considered subsidiaries of the NAI Entities or the Trust. Notwithstanding
anything contained in this Settlement to the contrary, nothing contained in this
Settlement shall constitute a release of any Claims that any CBS Party,
NAI/Redstone Party or Officer and Director Party may have against any other CBS
Party, NAI/Redstone Party or Officer and Director Party (i) that have been
asserted in R. A. Feuer v. Sumner M. Redstone, et al., C.A. No. 12575-CB (Del.
Ch.), or (ii) that are the subject of, or otherwise relate to any of the matters
within the scope of the internal investigation authorized at the special meeting
of the CBS Board held on August 1, 2018 (the “Internal Investigation Matters”
and, the Claims described in clauses (i) and (ii), the “Specified Matters” and,
for the avoidance of doubt, “Released Claims” shall not include any of the
Specified Matters).

(h)     Each of the CBS Parties, NAI/Redstone Parties and Officer and Director
Parties acknowledges that he, she or it may hereafter discover facts in addition
to or different from those that they now know or believe to be true with respect
to the subject matter of the Claims released herein, but the CBS Parties,
NAI/Redstone Parties and Officer and Director Parties hereby knowingly and
willingly, fully, finally and forever settle and release any and all such Claims
as provided in this Settlement, whether known or unknown, suspected or
unsuspected, contingent or non-contingent, which now exist or heretofore have
existed upon any theory of law or equity now existing or coming into existence
in the future. The CBS Parties, NAI/Redstone Parties and Officer and Director
Parties acknowledge that they have read and understand, and have been advised by
their respective counsel concerning, California Civil Code Section 1542 and any
similar law of any state or territory of the United States or any other
jurisdiction.

 

7



--------------------------------------------------------------------------------

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

The CBS Parties, NAI/Redstone Parties and Officer and Director Parties hereby
expressly waive any and all rights and benefits respectively conferred upon them
by the provisions of Section 1542 of the California Civil Code, or any similar
provision, right and benefit conferred by any law of any state or territory of
the United States, or principle of common law.

Finally, in consideration for releases obtained in the Moonves Settlement, the
NAI/Redstone Parties and the Officer and Director Parties (other than Moonves)
warrant, covenant and agree that she, he or it will not, individually or
collectively, bring, maintain, or otherwise institute or allow others within
his, her or its control to bring, maintain, or otherwise institute any action in
any forum anywhere in the world against Moonves that arises out of, relates to,
or is connected with Moonves’s services to, or employment by, CBS as an officer,
director, employee or otherwise, including any events, facts, or services
related to the Internal Investigation Matters; provided, that nothing in this
covenant not to sue shall affect or prevent the ability of CBS to defend an
arbitration brought by Moonves under the Moonves Settlement challenging any
finding of Cause (as determined under his employment agreement) for termination
that might be made.

 

5.

Covenants Not to Sue.

Each of the Parties warrants, covenants and agrees that she, he or it will not,
individually or collectively, bring, maintain, or otherwise institute or allow
others within his, her or its control to bring, maintain, or otherwise institute
any action in any forum anywhere in the world against any CBS Party or any other
Person that challenges, in each case, to the extent related to the Released
Claims:

(a)     the validity or legality of this Settlement or the authority of the
Parties to execute it;

(b)     that the lawful and valid Trustees of the Trust are: (i) during SMR’s
lifetime (unless he is deemed “incapacitated” under the terms of the Trust):
SMR, Andelman, Lewin, Jacobs, P. Redstone, Krutick, Jankowski or their
respective successors; and (ii) after SMR’s death or during periods in which he
is deemed “incapacitated” under the terms of the Trust: Andelman, Lewin, Jacobs,
Krutick, Jankowski, SER, T. Korff or their respective successors;

(c)     the capacity of SMR to execute or perform this Settlement and/or asserts
that SMR was unduly influenced, by SER or anyone else, to execute or perform
this Settlement;

(d)     the right of any NAI Entity or any of its directors, officers, members
or managers to vote the CBS stock owned by such NAI Entity or any of its
affiliates (of record or beneficially), including, without limitation, with
respect to election or removal of directors to the CBS Board or amendments to
the Bylaws; and

 

8



--------------------------------------------------------------------------------

(e)     the compliance on or prior to the date hereof by Moonves, Ianniello,
SMR, SER, Andelman, Klieger, the Non-NAI Affiliated Directors, the Additional
CBS Officers, the CBS Parties and/or the NAI Entities with their fiduciary
duties or contractual obligations (if any) owed to CBS or its stockholders and
any CBS policies applicable to such persons, or any similar claim arising out of
Moonves’s, Ianniello’s, SMR’s, SER’s, Andelman’s, Klieger’s, the Additional CBS
Officers’, the CBS Parties’ or the Non-NAI Affiliated Directors’ or any of the
NAI Entities’ respective capacities as CBS directors, officers or stockholders
or as agents, counsel or representatives of CBS or the NAI/Redstone Parties,
except in the case of each of clauses (a) through (e) above, with respect to the
Specified Matters.

In addition, each of the Parties warrants, covenants and agrees that it will
not, individually or collectively, bring, maintain, or otherwise institute or
allow others within its control to bring, maintain or otherwise institute any
action in any forum anywhere in the world that challenges the release of any of
the NAI/Redstone Parties, the Officer and Director Parties or the Additional CBS
Officers by CBS from liability related to such matters, or otherwise interfere
with any decision or action taken by CBS to release any of the NAI/Redstone
Parties, the Officer and Director Parties or the Additional CBS Officers from
liability related to any such matters.    

The Parties further agree that she, he or it will not knowingly encourage or
voluntarily assist any third party asserting any of the challenges set forth in
this Section 5, provided, however, that nothing contained herein shall prevent
or restrict any Party from providing truthful testimony or complying with any
applicable law, court order or legal process (including, without limitation,
subpoenas).

 

6.

Indemnification by CBS.

To the fullest extent permitted by applicable law, CBS (the “Indemnifying
Party”) shall indemnify, defend and hold harmless each of (a) the Parties to
this Settlement that are current or former directors or officers of CBS (in all
of their respective capacities, including as Trustees of the Trust) and the
Additional CBS Officers, (b) the NAI/Redstone Parties (in all of their
respective capacities, including as direct or indirect stockholders of CBS) and
their respective stockholders or members, and the respective current and former
directors, trustees, officers, and managers of the NAI Entities and such
stockholders or members (in all of their respective capacities, including as
Trustees of the Trust), and (c) the agents, attorneys, representatives, heirs,
executors and assigns of any of the foregoing and CBS’s own agents, attorneys,
representatives and assigns (the parties referred to in clauses (a), (b), and
(c), and each such party’s own agents, attorneys, representatives, heirs,
executors and assigns, collectively, the “Indemnified Parties”) from and against
any and all Claims related to, arising out of, or in connection with:

(i)       the Litigation, including the Released Claims;

(ii)      the Stockholder Actions;

(iii)     such Indemnified Party’s entry into, performance, participation in or
benefit from this Settlement; and

 

9



--------------------------------------------------------------------------------

(iv)      solely with respect to the NAI/Redstone Parties and the Officer and
Director Parties (other than Moonves), the matters referred to in the last
paragraph of Section 4;

and, in any such case, shall reimburse each Indemnified Party for expenses
(including attorneys’ fees) incurred by such Indemnified Party, whether prior to
or after the date hereof, in connection with investigating, preparing, pursuing,
defending or otherwise participating in, any such indemnified Claim.

Any Indemnified Party seeking indemnification pursuant to this Section 6 shall
promptly notify the Indemnifying Party of any such Claim brought by a third
party; provided, however, that any delay or failure to timely give such notice
or otherwise comply with the foregoing shall only affect the rights of an
Indemnified Party hereunder to the extent, if any, that such delay or failure
has a prejudicial effect on the defenses or other rights available to the
Indemnifying Party with respect to such Claim.

Except with respect to the Stockholder Actions, upon receipt of any such notice,
the Indemnifying Party shall have the sole power to direct and control the
defense of such Claim, with counsel of its choosing, at its expense (which
choice of counsel shall be subject to the Indemnified Party’s prior written
consent, such consent not to be unreasonably withheld, conditioned or delayed);
provided, however, that the Indemnified Party shall have the right (but not the
duty) to participate in the defense thereof and to employ counsel, at his, her
or its own expense (except in the case where, based on the advice of counsel to
any such Indemnified Party, there is or is expected to be a conflict of interest
between the Indemnifying Party and such Indemnified Party, in which case such
expenses shall be at the expense of the Indemnifying Party). Subject to the
foregoing sentence, any expenses incurred by any Indemnified Party in defending
any such Claims brought against any Indemnified Party to which such Indemnified
Party would be entitled to indemnification hereunder shall be paid by the
Indemnifying Party in advance of the final disposition of such Claim on a
monthly basis, as they are incurred or on such other mutually agreed-upon
schedule.

With respect to the Stockholder Actions, the Indemnified Party shall have the
right to select his, her or its own counsel to direct and control the defense of
such Claims at the Indemnifying Party’s expense; provided, that the Indemnified
Party provides the Indemnifying Party with advance notice of its selection of
such counsel. The Indemnifying Party shall pay such counsel’s reasonable fees
and expenses in advance of the final disposition of such Claim on a monthly
basis, as they are incurred or on such other mutually agreed-upon schedule.

Notwithstanding the foregoing, the Indemnifying Party shall not, without the
prior written consent of the Indemnified Party (which consent shall not be
unreasonably withheld, conditioned or delayed), settle, compromise or offer to
settle or compromise any Claim pursuant to the indemnity contemplated by this
Section 6 that:

(i)       does not contain a full release of the Indemnified Party;

(ii)      would result in the imposition of a consent order, injunction or
decree on the future activity or conduct of the Indemnified Party;

(iii)     would result in a finding or admission of liability or wrongdoing or
violation of law by the Indemnified Party;

 

10



--------------------------------------------------------------------------------

(iv)     would result in any monetary liability of the Indemnified Party that
will not be paid or reimbursed by the Indemnifying Party or pursuant to
directors’ and officers’ liability insurance policies; or

(v)      would materially and adversely affect the ongoing business of the
Indemnified Party or any entity owned or controlled by such Indemnified Party.

Furthermore, with respect to the Stockholder Actions, the Indemnified Party
shall not, without the prior written consent of the Indemnifying Party (which
consent shall not be unreasonably withheld, conditioned or delayed), settle,
compromise or offer to settle or compromise any Claim that would result in the
Indemnifying Party incurring monetary liability pursuant to the indemnity
contemplated by this Section 6.

Notwithstanding the foregoing provisions, the Indemnifying Party shall not be
required to indemnify the Indemnified Party for any liabilities and expenses or
to reimburse the Indemnified Party pursuant to any expense reimbursement
provisions to the extent the Indemnified Party has otherwise actually received
payment (under any insurance policy, bylaw or otherwise) of such amounts
otherwise indemnifiable or reimbursable hereunder. In addition, the Indemnified
Party shall reimburse the Indemnifying Party for any indemnification payments
made to the Indemnified Party for any liabilities and expenses to the extent
that the Indemnified Party subsequently receives payment of such amounts from
another source.

Nothing herein shall limit or restrict any Party’s entitlement to
indemnification or advancement of expenses pursuant to 8 Del. C. § 145, the
Charter or Bylaws or any indemnification agreements or pursuant to any other
instrument or arrangement or applicable law. The Parties shall cooperate to the
extent practicable to comply with reasonable and customary requirements of CBS’s
and NAI’s respective directors’ and officers’ liability insurance policies in
order to secure coverage under their respective directors’ and officers’
liability insurance.

 

7.

Dismissal of the Litigation.

Within two (2) business days after this Settlement is fully executed and
delivered by the Parties, the Parties shall execute and file with the Delaware
Court of Chancery, a Stipulation of Dismissal in the form attached hereto as
Exhibit F, seeking dismissal of the Litigation with prejudice.

 

8.

No Admission.

This Settlement is entered into in the interests of avoiding the expenses and
uncertainties of litigation. Neither this Settlement, nor any of its terms and
provisions, shall be deemed an admission or concession of any fact, legal
theory, liability, incapacity, undue influence, fault or wrongdoing.
Furthermore, nothing in this Settlement nor any Party’s agreement is intended,
or shall be claimed by any Party or construed to be an expression of belief or
opinion by any CBS Party as to the capacity of SMR.

 

11



--------------------------------------------------------------------------------

9.

Ratification.

(a)     To the extent necessary, P. Redstone, SER, Jankowski, Krutick, T. Korff,
Andelman, Jacobs and Lewin, in their capacities as current and/or future
Trustees of the Trust, hereby agree that entering into this Settlement is
consistent with the terms of the Trust and in the best interests of the Trust
and its current, contingent and remainder beneficiaries and on that basis enter
into this Settlement and ratify the decision of SMR to enter into this
Settlement as if it were their own.

(b)     SER, T. Korff, Andelman, Krutick, Ostheimer and B. Korff, in their
capacities as current and/or future directors of NAI and managers of NAIEH,
hereby agree that entering into this Settlement is in the best interests of the
NAI Entities.

 

10.

Press Release.

The Parties have mutually agreed on the press release attached hereto as Exhibit
G and shall mutually agree on a Current Report on Form 8-K for CBS to file with
the SEC regarding the matters contained in this Settlement. No Party shall make
any statement inconsistent with the content of such press release and the NAI
Entities and CBS shall coordinate and agree in advance with respect to any other
public statements that shall be made with respect to the matters contemplated by
this Settlement.

 

11.

Non-Disparagement; Confidentiality.

(a)     Each Party agrees that he, she or it shall not, directly or indirectly,
publicly criticize, ridicule or make any statement or announcement that
disparages or is derogatory of any other Party (including each such Party’s
agents, attorneys and representatives), in each case, with respect to the
subject matter of the Released Claims or related conduct prior to the date
hereof. In addition, so long as the internal investigation contemplated by the
Internal Investigation Matters is ongoing, each Party agrees that he, she or it
shall not, directly or indirectly, publicly criticize, ridicule or make any
statement or announcement that disparages or is derogatory of any other Party
(including each such Party’s agents, attorneys and representatives), in each
case, with respect to the Internal Investigation Matters, and following
completion of such internal investigation, each Party shall be permitted to make
statements regarding the Internal Investigation Matters with respect to any
other Party (or its agents, attorneys or representatives) that are
non-defamatory in nature. Notwithstanding the foregoing, no Party shall be
prohibited from (i) making statements in response to statements by another Party
that criticize or ridicule or are disparaging or derogatory, provided that the
responsive statements do not criticize or ridicule and are not disparaging or
derogatory, (ii) cooperating with the internal investigation contemplated by the
Internal Investigation Matters, or (iii) complying with or responding to any
subpoena, regulatory inquiry or other legal process that is not initiated by
such Party.

(b)     Each Party agrees not to disclose any non-public information obtained by
such Party or its representatives in connection with the Litigation without the
prior written consent of CBS and the NAI Entities, except as required by
applicable law, rule, regulation or the requirements of any applicable stock
exchange or listing organization.

 

12



--------------------------------------------------------------------------------

12.

D&O Indemnification.

(a)     CBS shall cause all rights to indemnification, advancement of expenses
and exculpation now existing in favor of each of the D&O Indemnified Parties in
all of their respective capacities as provided in the Charter, Bylaws, the
organizational documents of any affiliate of CBS, any resolution of the CBS
Board or any indemnification agreements between CBS and a D&O Indemnified Party
existing as of the date hereof or pursuant to any other instrument or
arrangement or applicable law, including as set forth herein, to survive and
continue in full force and effect with respect to each such D&O Indemnified
Party for the Coverage Period. Any repeal or modification of the indemnification
and liability limitation or exculpation provisions of the Charter, Bylaws or
organizational documents of any affiliate of CBS applicable to any D&O
Indemnified Party prior to the expiration of such Coverage Period shall not
adversely affect any right or protection of such D&O Indemnified Party existing
as of the date hereof.

(b)     CBS shall maintain coverage for executive liability insurance (including
director and officer and employment practice liability coverage) for the benefit
of the D&O Indemnified Parties for the full duration of the Coverage Period with
terms and conditions no less favorable to the D&O Indemnified Parties to the
insurance coverage as of the date hereof, and shall cause any successor to
assume the same. Any claims-made coverage obtained by CBS shall include coverage
of the D&O Indemnified Parties for the full duration of the Coverage Period.

 

13.

Defense of Actions.

Notwithstanding anything contained in this Settlement to the contrary (including
Section 4, Section 5 and Section 11), nothing contained in this Settlement shall
prohibit, limit, or restrict in any way the right and ability of any CBS Party,
NAI/Redstone Party or Officer and Director Party to (a) assert any and all
facts, factual or legal arguments, contentions and defenses in defense of or in
connection with any Stockholder Action, including any facts, factual or legal
arguments, contentions and defenses that challenge or contest the validity,
permissibility or effectiveness of the Stock Dividend on any grounds,
(b) request or utilize a subpoena or other legal process to obtain the testimony
(whether by deposition, at trial or otherwise) of any CBS Party, NAI/Redstone
Party or Officer and Director Party who any such person or entity believes in
good faith has information relevant to such person or entity’s defense of any
Stockholder Action or (c) comply with any subpoena, regulatory inquiry or other
legal process that is not initiated by such Party.

 

14.

Miscellaneous.

(a)     The Parties hereto represent that they have not heretofore assigned or
transferred or purported to assign or transfer to any person or entity any
matter released pursuant to this Settlement. The provisions of this Settlement
shall be binding upon and inure to the benefit of the Parties and their
respective heirs, successors and assigns.

(b)     This Settlement and all exhibits, including but not limited to the
Stipulation of Dismissal attached hereto as Exhibit F, constitute the entire
agreement between the Parties as it relates to the subject matter herein with
respect to the settlement of the Litigation. Each Party acknowledges that it is
not entering into this Settlement on the basis of or in reliance upon any
promise, representation or warranty other than as explicitly contained in this
Settlement.

 

13



--------------------------------------------------------------------------------

(c)     This Settlement may not be modified or amended, except by an instrument
in writing signed by all of the Parties adversely affected thereby; provided
that prompt notice of any such modification or amendment shall be given to all
Parties; provided, further, that this Settlement may be modified or amended,
without a need for an instrument in writing signed by any Additional Party (and
otherwise without the consent thereof or notice thereto), unless such amendment
or modification is to an Additional Party Section in which case an instrument in
writing signed by any Additional Party adversely affected thereby shall be
required.

(d)     Each Party hereby represents and warrants with respect to itself,
himself or herself, that (i) the execution and performance of this Settlement is
fully authorized, (ii) with respect to any Party that is a corporation or other
entity, the person or persons executing this Settlement have the necessary and
appropriate authority to do so, (iii) no consent, approval or authorization of,
or declaration, filing or registration with, any governmental or regulatory
authority is required to be made or obtained by a Party that has not been
obtained in order to execute and perform its obligations under this Settlement
and (iv) upon the due execution by the other Parties hereto, this Settlement is
a valid, legal, binding and enforceable obligation of such Party. Each Party
shall indemnify, defend and hold harmless each other Party from any and all
Claims brought against such other Parties arising out of or relating to a breach
by such first Party of any representations, warranties or covenants contained in
this Settlement.

(e)     The Parties agree that each Party is entering into this Settlement by
its, his or her own free will and not as the result of any undue influence or
other unlawful acts by any other Party or any other person or entity.

(f)     This Settlement is being entered into between sophisticated parties,
each of which or whom has reviewed the Settlement, had the opportunity to
discuss it with its, his or her counsel, and is fully knowledgeable about its
terms and conditions. The Parties therefore agree that this Settlement shall be
construed without regard to the authorship of the language and without any
presumption or rule of construction in favor of any of them.

(g)     The Parties agree to cooperate in good faith to effect all of the terms
of this Settlement. The Parties further agree to execute all papers and
documents and to take such other actions as may be necessary and proper to
fulfill the terms and conditions of this Settlement. For the avoidance of doubt,
the NAI Parties each hereby agrees, to the extent applicable, to (i) vote all
shares of stock of NAI held by the Trust to fulfill their respective obligations
under this Settlement and against any other action, proposal, agreement or
transaction that would cause a breach of their respective obligations under this
Settlement, and (ii) not commit or agree to take any action or proposal, or take
any action (including, without limitation, taking any action by written consent
with respect to any shares of CBS stock or entering into any transaction or
agreement) that would result in a breach of, or otherwise violate, any covenant,
representation or warranty or any other obligation or agreement of any NAI Party
under this Settlement. NAI shall vote (or cause to be voted) all shares of CBS
stock held by NAI, NAIEH, any controlled corporate subsidiary or controlled
corporate affiliate thereof, or any entity controlled, directly or indirectly,
by NAI, excluding CBS and its subsidiaries, to fulfill its respective
obligations under this Settlement and against any other action, proposal,
agreement or transaction that would breach its obligations under this
Settlement. In the event that any NAI Party transfers, directly or indirectly,
any securities of NAI or CBS to any affiliate (excluding CBS and its
subsidiaries) thereof, such NAI Party, as a

 

14



--------------------------------------------------------------------------------

condition to any such transfer, shall require such affiliate (excluding CBS and
its subsidiaries) to agree in writing to be bound by all of the terms of this
Settlement as a NAI Party as such apply to holders of securities of NAI or CBS.
CBS hereby agrees to cause all of its subsidiaries to comply with the terms of
this Settlement as if such subsidiaries were parties hereto. Nothing in this
Section 14(g) or in this Settlement to the contrary shall prevent any of the NAI
Parties from taking any action in connection with any proposed issuance of
shares of Class A common stock or other voting securities of CBS or any of its
subsidiaries, whether specified in any notice provided pursuant to Section 7 of
Article III of the Bylaws or otherwise. The Parties agree that, for purposes of
this Settlement, (x) Viacom shall not be considered an affiliate of the
NAI/Redstone Parties and the NAI/Redstone Parties shall not be considered
affiliates of Viacom, (y) none of the NAI/Redstone Parties shall be deemed to
control Viacom, and (z) none of the NAI/Redstone Parties shall have any
obligation to cause Viacom to take, or prevent Viacom from taking, any action.

(h)     The headings in this Settlement have been inserted for reference only.
Such headings shall not limit, modify or otherwise affect the terms and
provisions hereof. Whenever the words “include”, “includes”, or “including” are
used in this Settlement, they are deemed to be followed by the words “without
limitation”. The words “hereof”, “herein”, and “hereunder”, and words of similar
import, when used in this Settlement, refer to this Settlement as a whole and
not to any particular provision of this Settlement.

(i)      This Settlement, and all matters arising out of or relating to this
Settlement and all transactions and events contemplated hereby, shall be
interpreted under and governed by the laws of State of Delaware, without regard
to conflict of law principles thereof.

(j)      The Parties agree that any legal action brought to interpret or enforce
any terms of this Settlement shall be brought in the Delaware Court of Chancery
(or, if and only if the Delaware Court of Chancery lacks subject matter
jurisdiction, any state or federal court located within the State of Delaware).
Each Party hereby consents to the personal jurisdiction of such court(s) for
purposes of this Section 14(j), and waives any objection thereto based on
personal jurisdiction or venue.

(k)     This Settlement shall not be admissible as evidence in any litigation
between or among the Parties except to enforce the terms set forth herein.

(l)      This Settlement may be executed in a number of counterparts, including
by facsimile or electronic email, each of which shall constitute an original,
but all such counterparts together shall constitute one and the same Settlement.
The signatures to this Settlement may be evidenced by facsimile or PDF copies
reflecting the signatories hereto, and any such facsimile or PDF copy shall be
sufficient evidence of each signature as if it were an original signature.

(m)     The Parties acknowledge that the purpose of this Settlement is to settle
disputes and release claims. In the event that any provision or portion of this
Settlement is found to be void, invalid or unenforceable for any reason, the
Parties will continue to interpret this Settlement to accomplish the stated
purpose and all other provisions of this Settlement shall remain unaffected to
the extent permitted by law.

 

15



--------------------------------------------------------------------------------

(n)     This Settlement is not intended to and shall not confer any rights or
remedies upon any person other than the Parties and their respective successors
and permitted assigns; provided that to the extent not a Party to this
Settlement, (i) each of the CBS Parties, NAI/Redstone Parties and Officer and
Director Parties shall be a third party beneficiary of Sections 4 and 5, each
Indemnified Party shall be a third party beneficiary of Section 6 and each D&O
Indemnified Party shall be a third party beneficiary of Section 12 and (ii) each
of the Additional CBS Officers shall be a third party beneficiary of Sections 4,
5 and 6 but only if he or she executes and delivers a joinder, in the form
attached hereto as Exhibit H, pursuant to which such Additional CBS Officer
agrees to be bound by Sections 4, 5, 10, 11, 13 and to the extent applicable 14
hereof as if he or she were a Party; provided, however, that the foregoing
requirement to execute a joinder shall not apply to any Persons who are agents,
attorneys and representatives that are not employees of CBS.

(o)     Upon the execution of this Settlement, all written discovery requests,
deposition notices and third party discovery in the Litigation served by any
Party to this Settlement are hereby withdrawn, and are no longer of any force or
effect.

(p)     Definitions. For purposes of this Agreement, the following terms shall
have the following meanings:

(i)      “2018 Resigning Directors” shall mean each of the persons listed on
Exhibit A attached hereto;

(ii)    “Additional CBS Officers” shall mean, other than the Officer and
Director Parties and the NAI/Redstone Parties, any and all officers, agents,
attorneys and representatives of CBS and the agents, attorneys, representatives,
heirs, executors and assigns of each of them, individually, in their capacities
as officers and in all other capacities;

(iii)    “Additional Parties” shall have the meaning set forth in the Preamble;

(iv)     “Additional Parties Sections” shall have the meaning set forth in the
Preamble;

(v)      “Andelman” shall have the meaning set forth in the Preamble;

(vi)     “B. Korff” shall have the meaning set forth in the Preamble;

(vii)     “Bylaws” shall mean the Amended and Restated Bylaws of CBS;

(viii)    “Califano” shall have the meaning set forth in the Preamble;

(ix)      “CBS” shall have the meaning set forth in the Preamble;

(x)       “CBS Board” shall mean the board of directors of CBS;

(xi)      “CBS Business Combination Proposal” shall mean any bona fide inquiry,
indication of interest, offer or proposal (whether or not in writing) regarding
any business combination or similar transaction in which CBS would be a party;

 

16



--------------------------------------------------------------------------------

(xii)    “CBS Parties” shall mean, collectively, CBS, its subsidiaries,
affiliates under its control, predecessors, successors and assigns, and the
current and former directors, officers, employees, agents, attorneys and
representatives of each of them (other than SMR, SER, Klieger and Andelman);

(xiii)    “CBS/Viacom Merger” shall mean any merger, acquisition, consolidation,
or other business combination or similar transaction (including by way of a sale
of all or substantially all assets) solely between CBS and its subsidiaries, on
the one hand, and Viacom and its subsidiaries, on the other hand; provided, that
the involvement of a third-party financial investor whose role is primarily
limited to contributing cash to any such transaction shall not cause such
transaction to fail to be “solely between” CBS and its subsidiaries, on the one
hand, and Viacom and its subsidiaries, on the other hand;

(xiv)    “Charter” shall mean the Amended and Restated Certificate of
Incorporation of CBS Corporation effective December 31, 2005;

(xv)     “Claim” shall have the meaning set forth in Section 4(e);

(xvi)    “Cohen” shall have the meaning set forth in the Preamble;

(xvii)   “Continuing Independent Directors” shall mean Cohen, Countryman,
Gordon, Griego and Minow;

(xviii)  “Countryman” shall have the meaning set forth in the Preamble;

(xix)    “Coverage Period” shall mean, with respect to any D&O Indemnified
Party, a period of not less than six (6) years after such D&O Indemnified Party
ceases to serve on the CBS Board or as an officer of CBS, as applicable;

(xx)     “D&O Indemnified Parties” shall mean, collectively, the current
directors and officers of CBS;

(xxi)    “Effective Time” shall mean immediately after the execution and
delivery of this Settlement by all of the Parties;

(xxii)   “Gifford” shall have the meaning set forth in the Preamble;

(xxiii)  “Goldberg” shall have the meaning set forth in the Preamble;

(xxiv)  “Gordon” shall have the meaning set forth in the Preamble;

(xxv)    “Griego” shall have the meaning set forth in the Preamble;

(xxvi)   “Ianniello” shall have the meaning set forth in the Preamble;

(xxvii)  “Indemnified Parties” shall have the meaning as set forth in Section 6;

(xxviii) “Indemnifying Party” shall have the meaning as set forth in Section 6;

 

17



--------------------------------------------------------------------------------

(xxix)     “Internal Investigation Matters” shall have the meaning as set forth
in Section 4(g);

(xxx)      “Jacobs” shall have the meaning set forth in the Preamble;

(xxxi)     “Jankowski” shall have the meaning set forth in the Preamble;

(xxxii)    “Klieger” shall have the meaning set forth in the Preamble;

(xxxiii)   “Kopelson” shall have the meaning set forth in the Preamble;

(xxxiv)   “Krutick” shall have the meaning set forth in the Preamble;

(xxxv)    “Lewin” shall have the meaning set forth in the Preamble;

(xxxvi)   “Litigation” shall have the meaning set forth in the Recitals;

(xxxvii)  “Minow” shall have the meaning set forth in the Preamble;

(xxxviii) “Moonves” shall have the meaning set forth in the Preamble;

(xxxix)   “Moonves Employment Agreement” shall mean that certain Amended and
Restated Employment Agreement, dated May 19, 2017, by and between CBS
Corporation and Leslie R. Moonves;

(xl)          “Moonves Settlement” shall have the meaning set forth in the
Recitals;

(xli)         “Morris” shall have the meaning set forth in the Preamble;

(xlii)        “NAI” shall have the meaning set forth in the Preamble;

(xliii)       “NAI Affiliated Directors” shall mean each member of the CBS Board
affiliated with or associated with any of the NAI Entities;

(xliv)       “NAI Entities” shall mean, collectively, NAI and NAIEH;

(xlv)        “NAI Parties” shall mean, collectively, SMR, SER, the NAI Entities,
the Trust and the other Trustees;

(xlvi)       “NAIEH” shall have the meaning set forth in the Preamble;

(xlvii)     “NAI/Redstone Parties” shall mean, collectively, (i) the NAI
Entities, their respective parents, stockholders, members, subsidiaries,
affiliates under its control, predecessors, successors and assigns, and the
current and former directors, officers, managers, trustees, employees, agents,
attorneys, representatives of each of them and (ii) SMR, SER, Klieger, the Trust
and all of its Trustees, Jankowski, Krutick, T. Korff, B. Korff, Ostheimer, P.
Redstone, Andelman, Jacobs, Lewin and the agents, attorneys, representatives,
heirs, executors and assigns of each of them, individually and in all other
capacities (including as trustee or beneficiary of the Trust, as parent or
guardian of a beneficiary of the Trust, or as officer, manager or director of
one or more of the NAI Entities);

 

18



--------------------------------------------------------------------------------

(xlviii) “Non-NAI Affiliated Directors” shall mean Califano, Cohen, Countryman,
Gifford, Goldberg, Gordon, Griego, Kopelson, Minow and Morris;

(xlix)   “Officer and Director Parties” shall mean Moonves, Ianniello and each
Non-NAI Affiliated Director, and the agents, attorneys, representatives, heirs,
executors and assigns of each of them, individually and in all other capacities;

(l)        “Ostheimer” shall have the meaning set forth in the Preamble;

(li)       “P. Redstone” shall have the meaning set forth in the Preamble;

(lii)      “Parties” shall have the meaning set forth in the Preamble;

(liii)     “Person” means any natural person, general or limited partnership,
corporation, company, trust, limited liability company, limited liability
partnership, firm, association or organization or other legal entity;

(liv)     “Post-Settlement Directors” shall mean the persons who are members of
the CBS Board at the Effective Time (including their respective successors or
replacements in accordance with this Settlement);

(lv)      “Released Claims” shall have the meaning as set forth in Section 4(a);

(lvi)     “Schedule 14C” shall have the meaning set forth in Section 2(b);

(lvii)    “SEC” shall mean the Securities & Exchange Commission;

(lviii)   “SER” shall have the meaning set forth in the Preamble;

(lix)     “Settlement” shall have the meaning set forth in the Preamble;

(lx)      “SMR” shall have the meaning set forth in the Preamble;

(lxi)     “Specified Matters” shall have the meaning as set forth in
Section 4(g);

(lxii)    “Stock Dividend” shall mean the conditional Class A stock dividend of
0.5687 of a share of Class A common stock for each share of Class A and Class B
common stock of CBS that was declared by the CBS Board on May 17, 2018;

(lxiii)   “Stockholder Actions” shall mean the action currently pending before
the Delaware Court of Chancery captioned Westmoreland County Employees’
Retirement System et al. v. National Amusements, Inc. et al. (C.A. No.
2018-0392-AGB) (Del. Ch.), and any other stockholder actions, securities
disclosure actions or stockholder derivative actions arising from similar facts
and circumstances that are filed in any court;

(lxiv)   “T. Korff” shall have the meaning set forth in the Preamble;

 

19



--------------------------------------------------------------------------------

(lxv)    “Trust” shall have the meaning set forth in the Preamble;

(lxvi)   “Trustees” shall mean SMR, SER, T. Korff, Andelman, Krutick, Jankowski,
P. Redstone, Jacobs and Lewin;

(lxvii)  “Unaffiliated Director” shall mean any member of the CBS Board who is
not affiliated or associated with the NAI Parties;

(lxviii) “Unaffiliated Independent Director” shall mean any member of the CBS
Board (i) who is not affiliated or associated with the NAI Parties and (ii) who
is “independent” under applicable stock exchange and SEC rules; and

(lxix)    “Viacom” shall mean Viacom, Inc.

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have duly executed this Settlement as of
the date set forth above.

 

CBS CORPORATION

By:

 

/s/ Lawrence P. Tu

 

Name:

 

Lawrence P. Tu

 

Title:

 

Senior Executive Vice President and Chief Legal Officer



--------------------------------------------------------------------------------

NATIONAL AMUSEMENTS, INC.

By:

 

/s/ Thaddeus Jankowski

 

Thaddeus Jankowski

 

Vice President

NAI ENTERTAINMENT HOLDINGS LLC

By:

 

/s/ Thaddeus Jankowski

 

Thaddeus Jankowski

 

Vice President

/s/ Sumner M. Redstone

Sumner M. Redstone, individually and in his capacities as Chairman Emeritus of
CBS, settlor, beneficiary and trustee of the Trust, and an officer, director
and, through the Trust, direct or indirect stockholder of NAI, and an officer,
manager and, through the Trust, direct or indirect member of NAIEH

/s/ Shari E. Redstone

Shari E. Redstone, individually and in her capacities as a director and
Non-Executive Vice Chair of CBS, contingent beneficiary of the Trust and an
officer, director and, through a trust, direct or indirect stockholder of NAI,
and an officer and manager of NAIEH and future trustee of the Trust

/s/ David R. Andelman

David R. Andelman, individually, and in his capacities as director of CBS, a
director of NAI, a manager of NAIEH and a trustee of the Trust

/s/ Robert N. Klieger

Robert N. Klieger, individually, and in his capacity as a director of CBS



--------------------------------------------------------------------------------

/s/ Leslie Moonves

Leslie Moonves, individually, and in his capacities as President, Chief
Executive Officer, a director and Executive Chairman of CBS

/s/ Joseph Ianniello

Joseph Ianniello, individually and in his capacity as Chief Financial Officer
and Chief Operating Officer of CBS

/s/ Gary L. Countryman

Gary L. Countryman, individually, and in his capacity as a director of CBS

/s/ Charles K. Gifford

Charles K. Gifford, individually, and in his capacity as a director of CBS

/s/ Bruce S. Gordon

Bruce S. Gordon, individually, and in his capacity as a director of CBS

/s/ Linda M. Griego

Linda M. Griego, individually, and in her capacity as a director of CBS

/s/ Martha L. Minow

Martha L. Minow, individually, and in her capacity as a director of CBS

/s/ Joseph A. Califano

Joseph A. Califano, Jr., individually, and in his capacity as a director of CBS

/s/ William S. Cohen

William S. Cohen, individually, and in his capacity as a director of CBS



--------------------------------------------------------------------------------

/s/ Arnold Kopelson

Arnold Kopelson, individually, and in his capacity as a director of CBS

/s/ Doug Morris

Doug Morris, individually, and in his capacity as a director of CBS

/s/ Leonard Goldberg

Leonard Goldberg, individually, and in his capacity as a director of CBS



--------------------------------------------------------------------------------

/s/ Jill Krutick

Jill Krutick, individually, and in her capacities as a trustee of the Trust, a
director of NAI and manager of NAIEH (obligating herself only as provided in the
Additional Parties Sections, but subject to the protections and benefits of all
other sections of the Agreement applicable to her)

/s/ Tyler Korff

Tyler Korff, individually and in his capacity as a future trustee of the Trust,
a director of NAI and a manager of NAIEH (obligating himself only as provided in
the Additional Parties Sections, but subject to the protections and benefits of
all other sections of the Agreement applicable to him)

/s/ Brandon Korff

Brandon Korff, individually and in his capacity as a director of NAI and a
manager of NAIEH (obligating himself only as provided in the Additional Parties
Sections, but subject to the protections and benefits of all other sections of
the Agreement applicable to him)

/s/ Kimberlee Korff Ostheimer

Kimberlee Korff Ostheimer, individually and in her capacity as a director of NAI
and a manager of NAIEH (obligating herself only as provided in the Additional
Parties Sections, but subject to the protections and benefits of all other
sections of the Agreement applicable to her)

/s/ Thaddeus Jankowski

Thaddeus Jankowski, individually, and in his capacity as a trustee of the Trust
and officer of NAI and NAIEH (obligating himself only as provided in the
Additional Parties Sections, but subject to the protections and benefits of all
other sections of the Agreement applicable to him)



--------------------------------------------------------------------------------

/s/ Phyllis Redstone

Phyllis Redstone, individually, and in her capacity as a trustee of the Trust
(obligating herself only as provided in the Additional Parties Sections, but
subject to the protections and benefits of all other sections of the Agreement
applicable to her)

/s/ Norman Jacobs

Norman Jacobs, individually, and in his capacity as a trustee of the Trust
(obligating himself only as provided in the Additional Parties Sections, but
subject to the protections and benefits of all other sections of the Agreement
applicable to him)

/s/ Leonard Lewin

Leonard Lewin, individually, and in his capacity as a trustee of the Trust
(obligating himself only as provided in the Additional Parties Sections, but
subject to the protections and benefits of all other sections of the Agreement
applicable to him)



--------------------------------------------------------------------------------

Exhibit A

2018 Resigning Directors

 

1.

Leslie Moonves

 

2.

Charles K. Gifford

 

3.

Joseph A. Califano, Jr.

 

4.

Arnold Kopelson

 

5.

Doug Morris

 

6.

Leonard Goldberg

 

7.

David R. Andelman

 

A-1



--------------------------------------------------------------------------------

Exhibit B

Section 3 Appointed Directors

 

1.

Candace Beinecke

 

2.

Barbara Byrne

 

3.

Brian Goldner

 

4.

Susan Schuman

 

5.

Strauss Zelnick

 

6.

Richard Parsons

 

B-1



--------------------------------------------------------------------------------

Exhibit C

Committee Members

Compensation Committee:

Chair: Strauss Zelnick

Other Members: William S. Cohen, Linda M. Griego and Brian Goldner

Nominating and Governance Committee:

Chair: Candace Beinecke

Other Members: Bruce S. Gordon, Martha L. Minow and Richard Parsons

Audit Committee:

Chair: Gary L. Countryman

Other Members: Barbara Byrne and Susan Schuman

 

C-1



--------------------------------------------------------------------------------

Exhibit D

Bylaw Amendments

See attached.

 

D-1



--------------------------------------------------------------------------------

Article III, Section 7 of the Bylaws is deleted in its entirety and replaced
with the following:

“The Chairman of the Board, the Chief Executive Officer or the Vice Chair of the
Board may call a special meeting of the board of directors at any time by giving
notice as provided in these bylaws to each member of the board at least
twenty-four (24) hours before the time appointed. Every such notice shall state
the time and place but need not state the purpose of the meeting.
Notwithstanding anything to the contrary herein, the board of directors may not
consider any issuance of shares of Class A common stock or other voting
securities of the Corporation or any of its subsidiaries at any annual, regular
or special meeting unless notice of such proposed issuance shall have been
provided personally, orally by telephone or by electronic transmission to each
member of the board at least ten (10) business days prior to such meeting.”

Article IX, Section 1 of the Bylaws is deleted in its entirety and replaced with
the following:

“Dividends upon the capital stock of the Corporation, subject to the provisions
of the Amended and Restated Certificate of Incorporation, if any, may be
declared by the board of directors at any regular or special meeting, pursuant
to law. Dividends may be paid in cash, in property or in shares of the capital
stock, subject to the provisions of any statute, the Amended and Restated
Certificate of Incorporation and these bylaws.”

Article X of the Bylaws is deleted in its entirety and replaced with the
following:

“In furtherance of and not in limitation of the powers conferred by statute, the
board of directors of the Corporation from time to time may adopt, amend, alter,
change or repeal the bylaws of the Corporation; provided, that any bylaws
adopted, amended, altered, changed or repealed by the board of directors or the
stockholders of the Corporation may be amended, altered, changed or repealed by
the stockholders of the Corporation. Notwithstanding any other provisions of the
Amended and Restated Certificate of Incorporation of the Corporation or these
bylaws (and notwithstanding the fact that a lesser percentage may be specified
by law, the Amended and Restated Certificate of Incorporation or these bylaws),
the affirmative vote of not less than a majority of the aggregate voting power
of all outstanding shares of capital stock of the Corporation then entitled to
vote generally in an election of directors, voting together as a single class,
shall be required for the stockholders of the Corporation to amend, alter,
change, repeal or adopt any bylaws of the Corporation.”

 

D-1



--------------------------------------------------------------------------------

Exhibit E

Trust Amendment

To amend the Trust to render inapplicable to any business combination
transaction or other strategic alternative involving CBS any requirement in the
Trust that NAI and its stockholders would be the owners of at least thirty
percent (30%) of the voting power of the surviving entity after such transaction
and to make certain related changes, in the form previously agreed between
counsel to CBS and the Trust.

 

E-1



--------------------------------------------------------------------------------

Exhibit F

Stipulation of Dismissal

See attached.

 

F-1



--------------------------------------------------------------------------------

IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

 

IN RE CBS CORPORATION LITIGATION

  

Consolidated

 

C.A. No. 2018-0342-AGB

STIPULATION REGARDING

VOLUNTARY DISMISSAL WITH PREJUDICE

WHEREAS, on May 14, 2018, as amended on May 23, 2018, CBS Corporation, Gary L.
Countryman, Charles K. Gifford, Bruce S. Gordon, Linda M. Griego, and Martha L.
Minow (collectively, the “CBS Plaintiffs”), filed a Verified Complaint (the “CBS
Complaint”) against National Amusements, Inc., Shari E. Redstone, Sumner M.
Redstone, NAI Entertainment Holdings LLC, and Sumner M. Redstone National
Amusements Trust (the “SMR Trust,” and collectively, the “NAI Defendants”);

WHEREAS, on May 29, 2018, as amended on June 25, 2018 and July 27, 2018,
National Amusements, Inc. NAI Entertainment Holdings LLC, and Shari E. Redstone
(collectively, the “NAI Plaintiffs,” and together with the CBS Plaintiffs, the
“Parties”) filed a Verified Complaint (the “NAI Complaint”) against Leslie “Les”
Moonves, CBS Corporation, Gary L. Countryman, Charles K. Gifford, Bruce S.
Gordon, Linda M. Griego, Martha L. Minow, Joseph A. Califano, Jr., William S.
Cohen, Leonard Goldberg, Arnold Kopelson, Doug Morris, and Joseph Ianniello
(collectively, the “CBS Defendants”);

 

F-1



--------------------------------------------------------------------------------

WHEREAS, on June 7, 2018, the Court entered a Stipulation and Order for
Consolidation, consolidating the actions filed by the NAI Plaintiffs and the CBS
Plaintiffs (together, the “Litigation”);

WHEREAS, on June 15, 2018, the NAI Defendants (other than the SMR Trust) filed
their Answer to the CBS Complaint;

WHEREAS, on June 19, 2018, the SMR Trust filed a motion to dismiss the CBS
Complaint under Court of Chancery Rules 12(b)(2) and 12(b)(6); and

WHEREAS, on June 26, 2018 and August 10, 2018, the CBS Defendants filed their
Answers to the NAI Complaint;

WHEREAS, the Parties have reached a settlement to resolve the Litigation.

IT IS HEREBY STIPULATED AND AGREED, by the Parties hereto, through their
undersigned counsel, as follows:

1. Pursuant to Court of Chancery Rule 41(a)(1)(ii), the Parties’ claims in the
Litigation are dismissed with prejudice as to the Parties only.

 

F-2



--------------------------------------------------------------------------------

 

Of Counsel:

 

Theodore N. Mirvis

Jonathan M. Moses

Carrie M. Reilly

Ryan A. McLeod (Bar No. 5038)

Claire E. Addis

Cecilia A. Glass

WACHTELL, LIPTON, ROSEN & KATZ

51 West 52nd Street

New York, New York 10019

(212) 403-1000

 

Attorneys for CBS Corp. and Leslie Moonves

 

Greg A. Danilow

Joseph S. Allerhand

Stacy Nettleton

Seth Goodchild

WEIL, GOTSHAL & MANGES LLP

767 Fifth Avenue

New York, New York 10153

(212) 310-8000

 

Attorneys for Gary L. Countryman, Charles K. Gifford, Bruce S. Gordon, Linda M.
Griego, Martha L. Minow, Joseph A. Califano, Jr., William S. Cohen, Leonard
Goldberg, Arnold Kopelson, and Doug Morris

  

ROSS ARONSTAM & MORITZ LLP

 

/s/ Draft                                                     

David E. Ross (Bar No. 5228)

Bradley R. Aronstam (Bar No. 5129)

Garrett B. Moritz (Bar No. 5646)

S. Michael Sirkin (Bar No. 5389)

Roger S. Stronach (Bar No. 6208)

100 S. West Street, Suite 400

Wilmington, Delaware 19801

(302) 576-1600

 

Attorneys for CBS Corp., Gary L. Countryman, Charles K. Gifford, Bruce S.
Gordon, Linda M. Griego, Martha L. Minow, Leslie Moonves, Joseph A. Califano,
Jr., William S. Cohen, Leonard Goldberg, Arnold Kopelson, Doug Morris, and
Joseph Ianniello

 

F-3



--------------------------------------------------------------------------------

Ronald L. Olson

John W. Spiegel

MUNGER TOLLES & OLSON LLP

350 South Grand Avenue, 50th Floor

Los Angeles, CA 90071

(213) 683-9100

 

Attorneys for Leslie Moonves

 

Kevin T. Abikoff

Benjamin Britz

HUGHES HUBBARD & REED LLP

1775 I Street N.W.

Washington, D.C. 20006

(202) 721-4600

 

Attorneys for Joseph Ianniello

  

 

Of Counsel:

 

Meredith Kotler

Victor L. Hou

Lev L. Dassin

Roger A. Cooper

Rahul Mukhi

Mark E. McDonald

CLEARY GOTTLIEB STEEN & HAMILTON LLP

One Liberty Plaza

New York, New York 10006

(212) 225-2000

  

POTTER ANDERSON & CORROON LLP

 

/s/ Draft                                                     

Myron T. Steele (Bar No. 000002)

Donald J. Wolfe, Jr. (Bar No. 285)

Matthew E. Fischer (Bar No. 3092)

Michael A. Pittenger (Bar No. 3212)

J. Matthew Belger (Bar No. 5707)

Jacqueline A. Rogers (Bar No. 5793)

Callan R. Jackson (Bar No. 6292)

Hercules Plaza, 6th Floor

1313 N. Market Street

Wilmington, Delaware 19899

(302) 984-6000

 

Counsel for National Amusements, Inc., Shari Redstone, Sumner M. Redstone, NAI
Entertainment Holdings LLC, and Sumner M. Redstone National Amusements Trust

 

Dated: September      , 2018

 

F-4



--------------------------------------------------------------------------------

Exhibit G

Press Release

[See attached.]

 

G-1



--------------------------------------------------------------------------------

Exhibit H

Form of Joinder

The undersigned is executing and delivering this joinder pursuant to
Section 14(n) of that certain Settlement and Release Agreement, dated as of
September 9, 2018, by and among CBS Corporation, National Amusements, Inc.,
National Entertainment Holdings LLC and the other parties thereto (the
“Settlement Agreement”).

By executing and delivering this joinder to CBS, the undersigned hereby agrees
to become a party to, to be bound by, and to comply with Sections 4, 5, 10, 11,
13 and to the extent applicable 14 of the Settlement Agreement as if the
undersigned were a Party to the Settlement Agreement.

Accordingly, the undersigned has executed and delivered this joinder as of the
             day of                          , 2018.

 

 

Name:

 

H-1